DETAILED ACTION
Claims 1-7 and 12-19 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on September 17, 2020 has been entered.
Claims 1-7 and 12-19 are pending. Claim 9 is cancelled. Claims 18-19 are newly added.
Applicant’s arguments, filed September 17, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) vulvodynia as the single disclosed species of vulvar pain, and (ii) generalized vulvodynia as the single disclosed species of vulvodynia, as stated in the reply filed November 11, 2019, which is still in effect over the claims. 
	Accordingly, claims 4, 6-7 and 17 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	Instant claims 1-3, 5 and 12-16, as well as newly added claims 18-19, are directed to the elected subject matter and are treated on the merits infra.

Status of the Rejections Set Forth in the May 18, 2020 Final Office Action
	The rejection of claim 9 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph) for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the 
	The provisional rejection of claims 1-3, 5, 9 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 26-27, 32, 35-38 and 40-47 of U.S. Patent Application No. 15/654,389 in view of Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), as set forth at p.8-10 of the May 18, 2020 final Office Action is now withdrawn in view of the abandonment of the ‘389 application.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, Applicant recites “wherein the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof is provided in a pharmaceutical composition from which the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof permeates into the epithelium of vulvar tissue”, which renders the claim indefinite because it is unclear if the property of permeating into the epithelium of vulvar tissue is an inherent property of the recited compound per se, or if the claim requires that the recited compound be formulated into a pharmaceutical composition that 
	For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected.
	For the purposes of examination, Applicant’s instant claim 19 will be interpreted to provide for an inherent property of the recited compound when applied to the vulvar tissue topically. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
	2.	Claims 1-3, 5, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linz et al. (U.S. Patent Application Publication No. 2012/0029006 A1; 2012) in view of Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), each already of record, for the reasons of record set forth at p.4-7 of the previous Office Action dated May 18, 2020, of which said reasons are herein incorporated by reference. 
	Applicant’s cancellation of instant claim 9 necessitates the removal of such claim from the statement of the rejection above. 
	Newly added claim 18 is directed to “[a] method of treating vulvodynia in a subject in need thereof” via “topically administering to a vulva of said subject an effective amount therefor of cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or a physiologically acceptable salt thereof”.
Newly added claim 19 is directed to “wherein the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof is provided in a pharmaceutical composition from which the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof permeates into the epithelium of vulvar tissue.”
	As the prior art teachings to Linz et al. in view of Nagandla et al. clearly address the prima facie obviousness of topically applying the instantly claimed compound cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine directly to the affected vulva of a subject with vulvar pain due to generalized vulvodynia, Applicant’s newly added claim 18 is properly included in the present rejection. 
	Applicant’s newly added claim 19 defines an apparent resultant property of topically applying the recited compound directly to the vulvar tissue of the subject. The recited property of claim 19, therefore, must necessarily yield from the cited prior art teachings of Linz et al. in view of Nagandla et al., since the E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine) topically to the affected vulvar tissue, thereby necessarily providing the same permeating effect into the epithelium of the vulvar tissue as that instantly claimed. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, specifically referencing the rationale provided in the non-final Office Action of December 17, 2019 at p.33 in support of the position of prima facie obviousness (Remarks, p.9). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s reliance upon the grounds for rejection presented at p.33 of the non-final Office Action dated December 17, 2019 cannot be accepted, as the rationale provided p.33 of such action pertains explicitly to a nonstatutory double patenting rejection over the claims of U.S. Patent No. 9,296,749 -  not the grounds for rejection in support of the rejection under AIA  35 U.S.C. §103. It will be assumed for the purposes of this response that Applicant intends to reference the reasons provided in support of the rejection under AIA  35 U.S.C. §103, not the rejection under nonstatutory double patenting. 
	In any event, Applicant goes on to argue that “Nagandla teaches in the right-hand column on page 263” that “most topical therapies were ineffective”, noting that “lidocaine ointment and gabapentin were effective”, but various other topical medications allegedly exhibited “no proven benefits” (Remarks, p.9). Applicant opines that these allegedly ineffective topical therapies “have been used successfully in treatment of other chronic pain disorders”, citing Counsel’s personal internet searches as alleged evidence that “[t]reatment of vulvar pain is a challenge, and the fact that an active ingredient is useful against chronic pain does not reasonably indicate that it will be useful against vulvar pain” (Remarks, p.9-11). Applicant contends that “[t]he fact that Nagandla teaches most active ingredients attempted did not work, wherein those failed active ingredients happen to be well-known treatments for other types of chronic pain, casts serious doubts on whether persons skilled in the art would have been reasonable to 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant advocates that – because not all attempted topical therapies were found to be successful in the treatment of vulvodynia – there can be no reasonable expectation that another topical therapy (in this case, topical therapy using Linz’s chronic and neuropathic pain-treating compound1) would have successfully treated chronic vulvar pain in a subject with generalized vulvodynia. This position is unavailing, as it relies upon an improper standard for obviousness. The standard for obviousness is a “reasonable expectation of success”, not guaranteed success in every single outcome. MPEP §2143.02. A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute certainty that the invention will succeed. 
In the instant case, Applicant takes the position that there can be no reasonable expectation of success in employing a known chronic and neuropathic pain-treating therapy (i.e., the compound of Linz) for treating vulvar pain in a subject with vulvodynia – which, as documented by Nagandla’s teachings, involves both a chronic pain and neuropathic pain mechanism – simply because some other attempted topical therapies have not proven effective for this therapeutic purpose. This position is untenable, however, as a reasonable expectation of success does not require guaranteed success in every single outcome of using topical pain-treating therapies for vulvar pain – this is a standard of absolute predictability, which is simply not required to find prima facie obviousness. That some other topical therapies have not proven to be effective in the treatment of vulvar pain in vulvodynia – where some have, in fact, been effective for this purpose - does not vitiate the fact that one of ordinary skill in the art would have been naturally imbued with a reasonable expectation of success in topically applying a known chronic and neuropathic pain-treating therapy (the compound of Linz) for treating vulvar pain in a subject 
	If Applicant’s alleged standard is true that “[t]reatment of vulvar pain is a challenge” and “the fact that an active ingredient is useful against chronic pain does not reasonably indicate that it will be useful against vulvar pain” (09/17/20 Remarks, p.11) in light of the fact that some topical therapies have proven unsuccessful, then it would appear that Applicant’s own disclosure fails to meet this alleged standard for predictability by demonstrating – clearly and unequivocally – that the claimed compound does, in fact, treat vulvar pain in vulvodynia. Applicant’s working examples are limited to an exemplified topical formulation of the instantly claimed compound and the ability of the exemplified formulation to penetrate porcine vaginal tissue2. The working examples, however, say nothing of the compound’s function or ability to treat vulvar pain associated with vulvodynia. If Applicant intends to rely upon the prior art to provide this reasonable expectation of success that the instantly claimed compound – a known pain-treating compound – would have been effective for the treatment of vulvodynia and vulvar pain (since Applicant fails to definitively provide this evidence in his own as-filed specification and working examples), then it is unclear how Applicant can assert on one hand that the prior art is wholly insufficient to provide a reasonable expectation of success in employing a known pain-treating compound for the treatment of vulvodynia and vulvar pain in light of the therapeutic failures of other topical vulvodynia therapies, but then on the other hand assert that the knowledge in the prior art is sufficient to provide a reasonable expectation of success in employing this same pain-treating compound topically for the effective treatment of vulvodynia and vulvar pain as instantly claimed.
	Applicant goes on to argue that “[w]hile the Examiner has acknowledged that a person having ordinary skill in the art would have approached topical agents for the treatment of vulvodynia with due caution under Nagandla, the Examiner has not set forth a reasoned explanation as to why the person would have overcome such caution to topically apply the claimed pharmacologically active compound to treat vulvodynia” (Remarks, p.13). 

	Applicant takes an unreasonably narrow view of Nagandla’s teachings by improperly interpreting his “caution” as an instruction intended to foreclose the use of topical therapy for the treatment of vulvodynia. This is unavailing. Nagandla et al. explicitly states that “topical agents should be prescribed with caution to avoid the problem of allergic contact dermatitis” (col.2, para.3, p.263). Such statement does not explicitly teach away from the use of topical agents for the treatment of vulvodynia, but rather suggests only that the skilled artisan proceed with due “caution” in applying topical agents for the treatment of vulvodynia so as not to provoke allergic contact dermatitis in some subjects. This statement does not, however, expressly preclude the use of topically applied agents for the treatment of vulvodynia.
	It is apparent that Applicant’s underlying position here is again rooted in his belief that absolute predictability is required for a finding of prima facie obviousness. In the instant case, Applicant essentially advocates that there can be no prima facie obviousness in employing Linz’s pain-treating compound topically for the treatment of vulvodynia and vulvar pain unless the skilled artisan would have been absolutely guaranteed that such topical application would not have resulted in allergic contact dermatitis. This is, once again, improper. Absolute predictability is simply not a prerequisite to a finding of prima facie obviousness. MPEP §2143. Here, the factual teachings of the prior art provide the requisite reasonable expectation of success in topically applying a known chronic and neuropathic pain-treating therapy (the compound of Linz) for treating vulvar pain in a subject with vulvodynia – a specific pain condition that Nagandla et al. explicitly documents involves both a chronic pain and neuropathic pain mechanism. Such finding of prima facie obviousness does not require guaranteed success (in this case, that such topical therapy explicitly avoids the complication of allergic contact dermatitis), but rather only a reasonable expectation of success. Again, MPEP §2143. 
	Applicant opines that “Applicants are under no obligation to establish that the claimed pharmacologically active compound does not provoke allergic contact dermatitis” because “the Examiner has not factually supported a prima facie conclusion of obviousness” (Remarks, p.14). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
prima facie conclusion of obviousness” is clearly incorrect, as the evidentiary prior art teachings to Linz et al. in view of Nagandla et al. clearly and unequivocally establish that the ordinarily skilled artisan would have had a reasonable expectation of success in topically applying a known chronic and neuropathic pain-treating therapy (the pain-treating compound of Linz) for treating vulvar pain in a subject with vulvodynia – a specific pain condition that Nagandla et al. explicitly documents involves both a chronic pain and neuropathic pain mechanism. On this point, Applicant’s position is not accepted.
	Applicant again urges the position that the prior art cannot teach or suggest the use of topical agents for treating vulvodynia as instantly claimed due to the risk of allergic contact dermatitis, but argues that he bears no burden in establishing that the instantly claimed invention overcomes this teaching away in the prior art. This position is unavailing. If Applicant contends that the prior art teaches away from employing a topical agent for the treatment of vulvodynia based on the expectation of deleterious side effects (in this case, allergic contact dermatitis), then it is material to point out that Applicant does not provide any showing that the instantly claimed method does not also suffer from this same expected deleterious effect. If Applicant takes the position that the Office cannot rely on Nagandla to suggest the use of topical therapy in the treatment of vulvodynia and vulvar pain in view of his “teaching away” from topical therapy due to allergic contact dermatitis, then it is entirely unclear why it is acceptable for Applicant to make this same extrapolation by apparently relying upon the knowledge in the prior art to support a reasonable expectation of success for his own method – particularly since his own as-filed disclosure fails to provide any evidence documenting the efficacy of his own topical therapy in the treatment of vulvodynia in the absence of allergic contact dermatitis other than what would have been reasonably suggested from the state of the art at the time of the invention. As such, Applicant’s suggestion on one hand that the ordinarily skilled artisan would apparently be deterred from performing the method as claimed in light of this concern regarding allergic contact dermatitis, but then on the other hand apparently rely upon the knowledge in the prior art as being sufficient to establish the efficacy of his own instantly claimed method without the expectation of allergic contact dermatitis is untenable. Here, Applicant has demonstrated nothing more than what would have been expected from the prior art – if the 
 	For these reasons supra, rejection of claims 1-3, 5, 12-16 and 18-19 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3, 5 and 12-16, as well as newly added claims 18-19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 and 36-40 of U.S. Patent Application No. 14/846,155 in view of Linz et al. (U.S. Patent Application Publication No. 2012/0029006 A1; 2012) and Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), each already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated May 18, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 9 necessitates the removal of such claim from the statement of the rejection above. 
As the instant claims are specifically directed to topical administration of the recited compound, Applicant should note that copending claims 25-29 of the ‘155 application have been removed from the statement of the rejection above as they are not explicitly directed to compositions for topical application.
s 1-3, 5 and 14-16, as well as newly added claims 18-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent Application No. 15/351,036, which has now matured into claim 2 of U.S. Patent No. 10,765,848 B2, in view of Linz et al. (U.S. Patent Application Publication No. 2012/0029006 A1; 2012) and Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), each already of record, for the reasons of record set forth at p.8 of the previous Office Action dated May 18, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 9 necessitates the removal of such claim from the statement of the rejection above. 

5.	Claims 1-3, 5 and 12-16, as well as newly added claims 18-19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Application No. 15/903,772 in view of Linz et al. (U.S. Patent Application Publication No. 2012/0029006 A1; 2012) and Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), each already of record, for the reasons of record set forth at p.8-9 of the previous Office Action dated May 18, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 9 necessitates the removal of such claim from the statement of the rejection above. 
As copending claims 1-4, 6-12, 18-19 and 21-23 of the copending ‘772 application have been since cancelled, such claims are removed from the statement of the rejection above as well. 
The subject matter of copending claim 20 as amended in the ‘772 application remains directed to a topical pharmaceutical composition of cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine, with a phosphate buffer and vitamin E polyethylene glycol succinate surfactant, as well as a pH of from 4.0-6.0.
. 

6.	Claims 1-3, 5 and 12-16, as well as newly added claims 18-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,296,749 in view of Linz et al. (U.S. Patent Application Publication No. 2012/0029006 A1; 2012) and Nagandla et al. (“Vulvodynia: Integrating Current Knowledge into Clinical Practice”, The Obstetrician & Gynaecologist, 2014; 16:259-267), each already of record, for the reasons of record set forth at p.9 of the previous Office Action dated May 18, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 9 necessitates the removal of such claim from the statement of the rejection above. 

The following comments apply equally to each of the above-stated rejections:
Newly added claim 18 is directed to “[a] method of treating vulvodynia in a subject in need thereof” via “topically administering to a vulva of said subject an effective amount therefor of cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or a physiologically acceptable salt thereof”.
Newly added claim 19 is directed to “wherein the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof is provided in a pharmaceutical composition from which the cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine or physiologically acceptable salt thereof permeates into the epithelium of vulvar tissue.”
	As the copending or patent claims in view of the cited prior art teachings to Linz et al. and Nagandla et al. clearly address the prima facie obviousness of topically applying the instantly claimed compound cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-
	Applicant’s newly added claim 19 defines an apparent resultant property of topically applying the recited compound directly to the vulvar tissue of the subject. The recited property of claim 19, therefore, must necessarily yield from the copending or patent claims in view of the cited prior art teachings of Linz et al. and Nagandla et al., since the combined teachings clearly provide for the application of the same compound as that instantly claimed (cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine) topically to the affected vulvar tissue, thereby necessarily providing the same permeating effect into the epithelium of the vulvar tissue as that instantly claimed. 

Response to Applicant’s Arguments
In reply, Applicant states that “[w]ithout conceding the accuracy of the Examiner’s position and to advance prosecution, Applicants have canceled claim 9” (Remarks, p.16). Applicant further opines that “[c]laims 1-3, 5, and 12-16 are patentable over the cited combinations at least because the Examiner has not made a prima facie case of obviousness”, citing to the arguments provided in reply to the pending obviousness rejection above in support (Remarks, p.16). Applicant “request[s] that the Examiner reconsider and withdraw this ground of rejection” (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Insofar as Applicant has now cancelled claim 9 in the September 17, 2020 claim listing, the provisional and non-provisional rejections set forth above over the cited copending or patented claims have each been modified to remove such claim from the statement of the rejection as it is no longer pending. However, Applicant should note that the cancellation of claim 9 does not alone render the grounds for rejection no longer applicable to the remaining claims of the instant application.
Applicant’s reliance upon the previously set forth arguments in reply to the pending AIA  35 U.S.C. §103 rejection as evidence that the Examiner has failed to set forth a prima facie case of obviousness 
Insofar as the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra, the above-stated rejections over the cited copending applications or patents remain proper in view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited claims of the copending applications or patents. Accordingly, the rejections remain proper and are maintained. 
For these reasons supra, rejection of claims 1-3, 5, 12-16 and 18-19 is proper.

Conclusion
Rejection of claims 1-3, 5, 12-16 and 18-19 is proper.
Claims 4, 6-7 and 17 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that it was previously established in the grounds for rejection that Linz’s AMD-5cis free base and AMD-6cis citrate salt were, respectively, the free base or citrate salt forms of Applicant’s instantly claimed compound, cis-(E)-4-(3-fluorophenyl)-2’,3’,4’,9’-tetrahydro-N,N-dimethyl-2’-(1-oxo-3-phenyl-2-propenyl)-spiro[cyclohexane-1,1’[1H]-pyrido[3,4-b]indol]-4-amine. See, e.g., footnote 3 at p.7 of the December 17, 2019 non-final Office Action.
        2 Applicant should note that the functionality of the instantly claimed compound to permeate porcine vaginal tissue says nothing about its ability to actually treat vulvodynia, or the vulvar pain associated therewith.